Per Curiam.

The judgment of the court of appeals is affirmed. In this court, appellant makes no attempt to establish good cause, but instead argues the questions he wanted the court of appeals to hear, but which it did not hear. The application was rejected for failure to state a good cause for late filing. That is the issue before this court. Since appellant does not even address the issue, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.